Citation Nr: 1534499	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from October 1970 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, denying the claim currently on appeal.

The case was remanded in December 2012 and has been returned to the Board for review.  During the remand period, the RO granted a total rating based on individual unemployability due to service connected disabilities (TDIU).  

In correspondence received in September 2014, the Veteran's representative raised the issue of entitlement to service connection for insomnia.  As the RO has not initially adjudicated this additional claim, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The VA examiner, who conducted the September 2010 VA audiology consultation, reported that the Veteran was seen at the Mountain Home, Tennessee, VA facility in June 2010 for hearing aids adjustments.  The clinical documentation associated with this medical care has not been incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding, VA medical records pertaining to the Veteran's hearing loss to include outpatient records from the Mountain Home, Tennessee VA facility that are dated between April and September 2010.

2.  Then re-adjudicate the Veteran's claim, to include consideration of all additional evidence received since the most recent supplemental statement of the case.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

